Case 1:18-cv-11310-NLH-AMD Document 26 Filed 05/26/20 Page 1 of 22 PageID: 175



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


   EMMETT F. TAYLOR,
                                         1:18-cv-11310-NLH-AMD
                  Plaintiff,
                                         OPINION
        v.

   THE STATE OF NEW JERSEY, THE
   OFFICE OF THE CAMDEN COUNTY
   PROSECUTOR, THE OFFICE OF THE
   CAMDEN COUNTY PUBLIC
   DEFENDER, FELICIA FELDER,
   UBONG ACKMEN, LUIS MONTOYA,
   WILLIAM HARRISON, DIANE
   PRICE, and ERIN FAY,

                  Defendants.


 APPEARANCES:

 EMMETT F. TAYLOR
 3114 VIMY RIDGE AVENUE
 NORFOLK, VA 23509-1852
      Appearing pro se

 BRETT J. HAROLDSON
 OFFICE OF THE ATTORNEY GENERAL OF NJ
 25 MARKET ST, 7TH FL, WEST WING
 PO BOX 116
 TRENTON, NJ 08625
      On behalf of Defendant Diane Price, Esq.

 JESSICA A. JANNETTI SAMPOLI
 OFFICE OF THE ATTORNEY GENERAL OF NJ
 25 MARKET ST, 7TH FL, WEST WING
 PO BOX 116
 TRENTON, NJ 08625
      On behalf of Defendant Erin Fay, Esq.

 HILLMAN, District Judge

      This case concerns claims by Plaintiff that he was falsely
Case 1:18-cv-11310-NLH-AMD Document 26 Filed 05/26/20 Page 2 of 22 PageID: 176



 arrested for the sexual assault of his niece and improperly held

 in jail for over three years while enduring pressure by

 Defendants to accept a plea deal for a crime he alleges he did

 not commit.    Presently before the Court are motions to dismiss

 by two of the Defendants, a New Jersey state court prosecutor

 and an attorney with the Office of the New Jersey Public

 Defender.   Defendants’ motions will be granted. 1

                                 BACKGROUND

      According to his complaint, Plaintiff, Emmett F. Taylor,

 who is appearing pro se, was arrested in 2015 by the police in

 Camden, New Jersey.     Plaintiff was subsequently charged with

 nineteen counts of aggravated sexual assault and indicted ten

 months after his arrest.      Over the course of a three-year

 prosecution, Plaintiff remained incarcerated because he was

 unable to afford the $250,000 bail set for his release.           During

 this period of incarceration, Plaintiff had multiple prosecutors

 and public defenders assigned to his case. 2




 1 Also discussed below, Plaintiff has asserted claims against
 four other Defendants – Felicia Felder, Ubong Ackmen, Luis
 Montoya and William Harrison – but service has not been effected
 on them. Plaintiff’s claims against those Defendants will be
 dismissed as well.
 2 Plaintiff does not allege how the criminal case against him was
 resolved. Because the defenses raised in the instant motions
 are complete ones, neither further inquiry nor leave to amend is
 required. See infra note 8.

                                      2
Case 1:18-cv-11310-NLH-AMD Document 26 Filed 05/26/20 Page 3 of 22 PageID: 177



       Plaintiff alleges that Defendant, First Assistant

 Prosecutor Erin Fay, was the “Fourth of three other Prosecutors

 who are not known to me” maliciously prosecuted him in violation

 of his Sixth and Fourteenth Amendment rights.         (Docket No. 11 at

 1.)   Plaintiff also alleges that Defendant, Diane Price, a

 public defenders, provided ineffective assistance of counsel in

 violation of his Sixth and Fourteenth Amendment rights.

       Fay has moved to dismiss Plaintiff’s claims, arguing that

 she is entitled to absolute immunity.        In the alternative, Fay

 argues Plaintiff’s complaint otherwise fails to state any

 cognizable claims against her.

       Price has also moved to dismiss Plaintiff’s claims, arguing

 that Plaintiff has failed to show that Price, as a public

 defender, was acting under color of law.         Price has further

 argued that Plaintiff has failed to file a notice of claim for

 his tort claim against her as required by the New Jersey Tort

 Claims Act (“NJTCA”).

        Plaintiff did not file an opposition to Defendants’

 motions.   On April 24, 2020, ten months after Defendants’

 motions were filed, Plaintiff sent a letter to the Court in

 which he states that he was not aware of his notice of tort

 claim obligations under the New Jersey Tort Claims Act until he

 received a copy of Price’s motion.        (Docket No. 24, 25

 (duplicate filings of the same letter).)         Plaintiff relates that

                                      3
Case 1:18-cv-11310-NLH-AMD Document 26 Filed 05/26/20 Page 4 of 22 PageID: 178



 thereafter on October 14, 2019 he sent a notice of claim to the

 Attorney General’s Office, but they informed him that because

 his claims were against a county public defender, the Attorney

 General’s Office did not need to be notified of his claim under

 the NJTCA.    Plaintiff asks that this Court allow his case to

 move forward.    Plaintiff does not address the other bases for

 the dismissal of his claims raised in Defendants’ motions to

 dismiss.

                                 DISCUSSION

      A.    Subject Matter Jurisdiction

      Because Plaintiff has brought claims pursuant to 42 U.S.C.

 § 1983 for alleged violations of his constitutional rights, this

 Court has jurisdiction of this matter pursuant to 28 U.S.C. §§

 1331 and 1343.    This Court has supplemental jurisdiction over

 Plaintiff’s state law claims under 28 U.S.C. § 1367.

      B.    Standard for Motion to Dismiss

      Defendants’ motion to dismiss Plaintiff’s claims based on

 various immunities is a challenge to this Court’s subject matter

 jurisdiction and is therefore decided under Federal Civil

 Procedure 12(b)(1).     Cope v. Kohler, 2015 WL 3952714, at *3

 (D.N.J. 2015) (citing Constitution Party of Pa. v. Aichele, 757

 F.3d 347, 357–58 (3d Cir. 2014)).        Because Defendants mount a

 facial attack on jurisdiction as opposed to a factual attack,

 the Court accepts the allegations in the complaint as true and

                                      4
Case 1:18-cv-11310-NLH-AMD Document 26 Filed 05/26/20 Page 5 of 22 PageID: 179



 utilizes the standard for dismissal under Rule 12(b)(6), which

 also governs Defendants’ motions to dismiss.         Id. (citing

 Constitution Party, 757 F.3d at 357–59).

      When considering a motion to dismiss a complaint for

 failure to state a claim upon which relief can be granted

 pursuant to Federal Rule of Civil Procedure 12(b)(6), a court

 must accept all well-pleaded allegations in the complaint as

 true and view them in the light most favorable to the plaintiff.

 Evancho v. Fisher, 423 F.3d 347, 351 (3d Cir. 2005).           It is well

 settled that a pleading is enough if it contains “a short and

 plain statement of the claim showing that the pleader is

 entitled to relief.”     Fed. R. Civ. P. 8(a)(2).

      “While a complaint attacked by a Rule 12(b)(6) motion to

 dismiss does not need detailed factual allegations, a

 plaintiff’s obligation to provide the ‘grounds’ of his

 ‘entitle[ment] to relief’ requires more than labels and

 conclusions, and a formulaic recitation of the elements of a

 cause of action will not do . . . .”        Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 555 (2007) (alteration in original)

 (citations omitted) (first citing Conley v. Gibson, 355 U.S. 41,

 47 (1957); Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc.,

 40 F.3d 247, 251 (7th Cir. 1994); and then citing Papasan v.

 Allain, 478 U.S. 265, 286 (1986)).



                                      5
Case 1:18-cv-11310-NLH-AMD Document 26 Filed 05/26/20 Page 6 of 22 PageID: 180



           To determine the sufficiency of a complaint, a
      court must take three steps.    First, the court must
      “tak[e] note of the elements a plaintiff must plead to
      state a claim.”    Second, the court should identify
      allegations that, “because they are no more than
      conclusions, are not entitled to the assumption of
      truth.” Third, “whe[n] there are well-pleaded factual
      allegations, a court should assume their veracity and
      then determine whether they plausibly give rise to an
      entitlement for relief.”

 Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (alterations

 in original) (citations omitted) (quoting Ashcroft v. Iqbal, 556

 U.S. 662, 664, 675, 679 (2009)).

      A district court, in weighing a motion to dismiss, asks

 “not whether a plaintiff will ultimately prevail but whether the

 claimant is entitled to offer evidence to support the claim.”

 Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhoades, 416

 U.S. 232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our

 decision in Twombly expounded the pleading standard for ‘all

 civil actions’ . . . .”); Fowler v. UPMC Shadyside, 578 F.3d

 203, 210 (3d Cir. 2009) (“Iqbal . . . provides the final nail in

 the coffin for the ‘no set of facts’ standard that applied to

 federal complaints before Twombly.”).        “A motion to dismiss

 should be granted if the plaintiff is unable to plead ‘enough

 facts to state a claim to relief that is plausible on its

 face.’”   Malleus, 641 F.3d at 563 (quoting Twombly, 550 U.S. at

 570).




                                      6
Case 1:18-cv-11310-NLH-AMD Document 26 Filed 05/26/20 Page 7 of 22 PageID: 181



        C.   Analysis

        This Court has construed Plaintiff’s claims as having been

 brought pursuant to 42 U.S.C. § 1983.        (See Docket No. 2, 9,

 12.)    Section 1983 provides in pertinent part:

        Every person who, under color of any statute, ordinance,
        regulation, custom, or usage, of any State or Territory,
        subjects, or causes to be subjected, any citizen of the
        United States or other person within the jurisdiction
        thereof to the deprivation of any rights, privileges, or
        immunities secured by the Constitution and laws, shall be
        liable to the party injured in an action at law, suit in
        equity, or other proper proceeding for redress.

        “By its terms, of course, the statute creates no

 substantive rights; it merely provides remedies for deprivations

 of rights established elsewhere.”        City of Oklahoma City v.

 Tuttle, 471 U.S. 808, 816 (1985).        Thus, “[t]o establish a claim

 under § 1983, [a plaintiff] must demonstrate a violation of a

 right secured by the Constitution and the laws of the United

 States [and] that the alleged deprivation was committed by a

 person acting under color of state law.”         Moore v. Tartler, 986

 F.2d 682, 685 (3d Cir. 1993).       In order to properly plead a

 claim against an individual government defendant in a civil

 rights action, the complaint must indicate how that defendant

 had personal involvement in the alleged wrongdoing, which can be

 shown through allegations of personal direction or of actual

 knowledge and acquiescence.      Evancho v. Fisher, 423 F.3d 347,

 353 (3d Cir. 2005).


                                      7
Case 1:18-cv-11310-NLH-AMD Document 26 Filed 05/26/20 Page 8 of 22 PageID: 182



      A.     Plaintiff’s claims against Defendant Fay

      Plaintiff claims that Fay maliciously prosecuted him in

 violation of his Sixth and Fourteenth Amendment rights when he

 was charged and prosecuted in 2015 through 2018 for an allegedly

 false claim of sexual assault.       Plaintiff pleads: “I was then

 constantly being bombarded and pressured to accept a plea deal .

 . . this went on for 3 years and 14 days . . . both by my Public

 Defenders and acting Prosecutors.        I repeatedly refused every

 deal and offer stating that I would not plead . . . to crimes I

 did not commit.”     (Docket No. 11 at 3.)     The only allegation

 specific to Fay is that she was the “fourth of three other

 Prosecutors who are not known to me.”        (Id. at 1.)

      Plaintiff’s claims against Defendant Fay fail for several

 reasons:

      1.    Plaintiff does not indicate in his complaint whether he

 is suing Fay in her official or individual capacity.           To the

 extent that Plaintiff has asserted his claims against Fay in her

 official capacity, such claims are barred under the Eleventh

 Amendment.    See Betts v. New Castle Youth Development Center,

 621 F.3d 249, 254 (3d Cir. 2010) (explaining that because state

 governments and their subsidiary units are immune from suit in

 federal court under the Eleventh Amendment, individual state

 employees sued in their official capacity are also entitled to

 Eleventh Amendment immunity because official-capacity suits

                                      8
Case 1:18-cv-11310-NLH-AMD Document 26 Filed 05/26/20 Page 9 of 22 PageID: 183



 generally represent only another way of pleading an action

 against the state); Will v. Michigan Dept. of State Police, 491

 U.S. 58, 71 (1989) (holding that neither a State nor its

 officials acting in their official capacities are “persons”

 under § 1983); Grohs v. Yatauro, 984 F. Supp. 2d 273, 280

 (D.N.J. 2013) (citing Will, 491 U.S. at 65–66) (“The state’s

 sovereign immunity [] is preserved under Section 1983; a state

 is therefore not a “person” who may be sued under Section

 1983.”); Wright v. State, 778 A.2d 443, 462 (N.J. 2001)

 (explaining that when county prosecutors perform their law

 enforcement function, they act as agents of the State).

      2.   If Plaintiff has intended to pursue his claims against

 Fay in her individual capacity, Fay is entitled to immunity

 under the absolute immunity doctrine.        Prosecutors are afforded

 absolute immunity for acts that are “intimately associated with

 the judicial phase of the criminal process,” such as “initiating

 a prosecution and . . . presenting the State's case.”           Yarris v.

 County of Delaware, 465 F.3d 129, 135 (3d Cir. 2006) (quoting

 Imbler v. Pachtman, 424 U.S. 409, 431 (1976))) (recognizing that

 absolute immunity applies to all activities intimately

 associated with prosecutorial duties).

      Plaintiff bases his claims against Fay on her prosecution

 of Plaintiff’s allegedly false sexual assault charge.

 Plaintiff’s complaint does not contain any allegations that Fay

                                      9
Case 1:18-cv-11310-NLH-AMD Document 26 Filed 05/26/20 Page 10 of 22 PageID: 184



 acted outside of her professional capacities.          Fay is therefore

 entitled to absolute immunity to Plaintiff’s claims against her.

       3.   Even if Fay were not afforded immunity, Plaintiff’s

 complaint fails under the Twombly/Iqbal standard.           Plaintiff

 alleges that Fay is liable for the injuries he suffered during

 the three years he spent in prison for the assault charges

 against him.

       Pro se complaints must be construed liberally, and all

 reasonable latitude must be afforded the pro se litigant,

 Estelle v. Gamble, 429 U.S. 97, 107 (1976), but pro se litigants

 “must still plead the essential elements of [their] claim and

 [are] not excused from conforming to the standard rules of civil

 procedure,” McNeil v. United States, 508 U.S. 106, 113 (1993)

 (“[W]e have never suggested that procedural rules in ordinary

 civil litigation should be interpreted so as to excuse mistakes

 by those who proceed without counsel.”); Sykes v. Blockbuster

 Video, 205 F. App’x 961, 963 (3d Cir. 2006) (finding that pro se

 plaintiffs are expected to comply with the Federal Rules of

 Civil Procedure).

       Mere recitals of the elements of a claim, supported by

 conclusory statements, will not result in a prima facie claim.

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).          Likewise, under

 Fed. R. Civ. P. 8, a plaintiff must present the grounds for his

 claim and this presentation must consist of more than labels and

                                      10
Case 1:18-cv-11310-NLH-AMD Document 26 Filed 05/26/20 Page 11 of 22 PageID: 185



 conclusions.    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

 (2007).    Although reviewing courts must accept the plaintiff’s

 factual allegations as true, the plaintiff’s conclusory

 allegations and legal conclusions are not entitled to the same

 assumption of truth.      Ashcroft v. Iqbal, 556 U.S. 662, 678

 (2009); see also Anspach v. City of Philadelphia, 503 F.3d 256,

 260 (3d Cir. 2007) (quoting Morse v. Lower Merion School Dist.,

 132 F.3d 902, 906 (3d Cir. 1997)) (conclusory allegations or

 legal conclusions masquerading as factual allegations will not

 suffice to prevent dismissal).       In the present case, Plaintiff

 pleads no other claims against Fay specifically, but instead

 against the Prosecutor’s Office in general.          And with regard to

 the narrow allegations against Fay that she merely repeatedly

 offered him the opportunity to plead guilty, an allegation which

 standing alone does amount to a plausible claim of a violation

 of the Constitution.      This is insufficient to meet the proper

 pleading standards.

       In sum, Plaintiff’s claims against Fay are barred by the

 doctrine of absolute immunity and failure to state a cognizable

 claim against her.     Fay’s motion to dismiss Plaintiff’s claims

 against her will be granted.

       B.    Plaintiff’s claim against Defendant Price

       Plaintiff claims that Price provided ineffective assistance

 of counsel and committed gross negligence while acting as his

                                      11
Case 1:18-cv-11310-NLH-AMD Document 26 Filed 05/26/20 Page 12 of 22 PageID: 186



 court-appointed counsel in violation of his Sixth and Fourteenth

 Amendment rights.     Plaintiff pleads: “She seemed to be working

 more for the prosecutors . . . trying to convince me to take a

 plea deal and offering me no real form of defense against the

 false allegations and charges against me.”         (Docket No. 11 at

 3.)

       Plaintiff’s claims against Price fail for the following

 reasons:

       1.   Plaintiff fails to establish that Price was acting

 under color of law.      For Plaintiff to succeed on a claim brought

 under 42 U.S.C. § 1983, he must plead sufficient facts to

 establish this element of his claim against Price.           Black v.

 Montgomery Cty., 835 F.3d 358, 364 (3d Cir. 2016).           A public

 defender performing a lawyer’s traditional function as counsel

 to a defendant in a criminal proceeding does not act under color

 of law for purposes of § 1983.       Ray v. New Jersey, 219 Fed.

 App’x 121, 124 (3d Cir. 2007); Polk Cty. v. Dodson, 454 U.S.

 312, 325 (1981).

       Although a public defender may be liable under state tort

 law for malpractice, see, e.g., Ferri v. Ackerman, 444 U.S. 193,

 198 (1979), and under § 1983 under some circumstances (e.g., for

 unconstitutional administrative or investigative actions), none

 of these exceptions apply when the public defender performs a

 lawyer’s traditional function as counsel to a criminal

                                      12
Case 1:18-cv-11310-NLH-AMD Document 26 Filed 05/26/20 Page 13 of 22 PageID: 187



 defendant.    Polk, 454 U.S. at 325.

       For Plaintiff’s claims to be successful, he must plead and

 establish that Price was acting under color of law at some

 relevant point during her representation of him.          Black, 835

 F.3d at 364.    Plaintiff has failed to do so.

       Plaintiff alleges that Price was one of several public

 defenders who represented him while he was being prosecuted for

 aggravated sexual assault.       There are no allegations suggesting

 Price ever engaged in administrative or investigative conduct,

 or that she acted in any way that was inconsistent with her role

 as a criminal defense attorney.        Even if Plaintiff’s contentions

 that Price provided ineffective assistance of counsel or was

 negligent were true, she was nonetheless acting in her capacity

 as a defense attorney.      A plain reading of Plaintiff’s

 constitutional violation claims against Price makes clear that

 Plaintiff’s dissatisfaction with her arises from her work as an

 attorney, not from any other type of conduct.

       There are rare instances where a private actor can be

 liable under § 1983, but none of them apply here.           For example,

 a private actor can be liable under § 1983 if her actions were

 significantly encouraged by the state or the state acted as a

 joint participant.     Leshko v. Servis, 423 F.3d 337, 340 (3d Cir.

 1984).   Alternatively, a state actor can be liable in cases

 where the actor is controlled by the state or otherwise entwined

                                      13
Case 1:18-cv-11310-NLH-AMD Document 26 Filed 05/26/20 Page 14 of 22 PageID: 188



 with government policies or management.         Cruz v. Donnelly, 727

 F.2d 79, 80 (3d Cir. 1984).       The second scenario requires proof

 that the state “has established a formal procedure or working

 relationship that drapes private actors with the power of the

 state.”    Id. at 82.

       Here, none of those unusual exceptions applies.          Within the

 complaint, Plaintiff states an opinion that Price seemed to be

 “working more for the prosecutors” and not providing the robust

 defense to which Plaintiff believed he was entitled. (Docket No.

 11 at 3.)    However, conclusory allegations alone are

 insufficient to deem Price a state actor by virtue of her

 “working more for the prosecutors” especially so when the only

 allegation against Price is that she counseled that Plaintiff

 accept a offer to plead guilty.        Such advice from a defense

 lawyer is commonplace.      Indeed, failure to convey such an offer

 by counsel regarding it could itself be ineffective assistance

 of counsel.    The mere existence of a plea offer from Fay is

 insufficient evidence of some kind of overbearing collusion

 between Fay and Price and only explains that Price had a plea

 offer from the prosecutor to discuss with Plaintiff.

 Plaintiff’s allegation regarding the giving of advice regarding

 such an offer does not, without more, give rise to a plausible

 claim.

       Moreover, a private person acting under color of law by

                                      14
Case 1:18-cv-11310-NLH-AMD Document 26 Filed 05/26/20 Page 15 of 22 PageID: 189



 virtue of conspiring with a state actor cannot be liable unless

 the state actor can also be liable.        Boyer v. Mohring, 994 F.

 Supp. 2d 649, 659 (E.D. Pa. 2014) (citing Waits v. McGowan, 516

 F.2d 203 (3d Cir. 1975) (quoting Hill v. McClellan, 490 F.2d

 859, 860 (5th Cir. 1974); McIntosh v. Garofalo, 367 F. Supp.

 501, 505 (W.D. Pa. 1973))).       One of those purported state

 actors, Fay, is entitled to prosecutorial immunity as the Court

 found above.    Because Fay has absolute immunity for the claim

 alleged by Plaintiff, Price cannot be liable either.           Boyer, 994

 F. Supp. 2d at 659; Waits, 516 F.2d 203; Hill, 490 F.2d at 860;

 McIntosh, 367 F. Supp. at 505 (W.D. Pa. 1973).

       The amended complaint fails to allege that Price was acting

 in any capacity other than that of Plaintiff’s criminal defense

 attorney.    As such, Price cannot be considered a state actor for

 purposes of § 1983.      Accordingly, Price’s motion to dismiss

 Plaintiff’s constitutional violation claims against her must be

 granted.

       2.   Plaintiff claims that as one of his public defenders,

 Price committed “gross negligence” by failing to provide him

 with effective and meaningful counsel.         The Court has construed

 this claim to sound under state law. 3       Plaintiff claims the


 3 “[I]neffective assistance of appointed counsel in         representing
 a defendant is not actionable under § 1983.” Brown          v. Mellaci,
 2017 WL 3872326, at *3 (D.N.J. 2017) (quoting Smart         v. Admin.
 Office of the Courts, No. CV 14–4303 (FLW), 2016 WL         632230, at

                                      15
Case 1:18-cv-11310-NLH-AMD Document 26 Filed 05/26/20 Page 16 of 22 PageID: 190



 following against Price:

       The Camden County Office of the Public Defender was equally
       guilty, with the repeated gross negligence of providing me
       with effective and meaningful assistance of defense
       counsel. In the three years of my incarceration I have had
       five public defenders and four prosecutors: also add the
       blatant disregard to my Due Process of Law, the rights that
       should have been guaranteed to me as stated in the 14th
       Amendment, and the sixth Amendment of the United States
       Constitution; these rights have been gravely violated and
       denied to me. Of the five different Public defenders, not
       one has offered or given me an effective and meaningful
       counsel in fact they were all just another extension of the
       prosecutor's office digging for information to destroy my
       life and advising me to accept a plea deal or plea bargain.
       I have rarely seen or spoke to any of the public defender
       in my case, and when I did see or speak to any of them they
       were inadequate, unprofessional and ineffective. Two of the
       public defenders Luis Montoya and William Harrison the last
       two prior to Diane Price were called back into the office
       off their retirement which made their integrity highly
       suspect and questionable at the very least. Out of the five
       Public Defenders I must say that Diane Price seemed to be
       the most professional and has spent more time speaking to
       me in the three or four months that she was assigned to my
       case; she had seen and spoke to me more in that short time
       than all the other four PD'S in three years combined,
       however even she seemed she was working more for the
       Prosecutors why trying to convince me to take a plea deal
       and offering no real form of defense against the false
       allegation and charges against me.

(Docket No. 1 at 3.)

       Price argues that Plaintiff’s tort claims against her fail

 because Plaintiff has failed to comply with the New Jersey Tort

 Claims Act (“NJTCA”), N.J.S.A. 59:1-1 to 12-3, which requires



 *7 (D.N.J. Feb. 17, 2016) (citing Introcaso v. Meehan, 338 F.
 App’s 139, 142 (3d Cir. 2009)).



                                      16
Case 1:18-cv-11310-NLH-AMD Document 26 Filed 05/26/20 Page 17 of 22 PageID: 191



 written pre-suit notice of such a claim within 90 days, but no

 later than one year, after such a claim accrues.          As the Court

 noted in a prior Opinion, however, the Court is precluded from

 dismissing Plaintiff’s state law claim on that basis on a

 defendant’s motion to dismiss. 4      (Docket No. 9 at 7-8 n.6, citing

 Castro v. Atlantic County, 2018 WL 3122065, at *9 (D.N.J. 2018)

 (explaining that the text of the NJTCA does not require that a

 plaintiff’s compliance with the statute must be pleaded in a

 complaint in order to satisfy its procedural requirements, and

 instead, compliance with the NJTCA is an affirmative defense a

 defendant must aver in its answer).)

       The Court will nonetheless dismiss Plaintiff’s state law

 tort claims by declining to continue exercising supplemental

 jurisdiction over them pursuant to 28 U.S.C. § 1367(c).

 “Section 1367(c) grants district courts the discretion to refuse

 to exercise supplemental jurisdiction when ‘values of judicial

 economy, convenience, fairness, and comity’ counsel that the

 district court remand state claims to a state forum.”           Hudson

 United Bank v. LiTenda Mortg. Corp., 142 F.3d 151, 157 (3d Cir.



 4 Because the Court will not consider the substance of Price’s
 argument that Plaintiff’s failure to comply with the NJTCA
 warrants the dismissal of his claims, the Court need not
 consider the import of Plaintiff’s contention in his April 24,
 2020 letter that he was unaware of his obligations under the
 NJTCA until Price filed her motion and he thereafter attempted
 to satisfy his notice obligations.

                                      17
Case 1:18-cv-11310-NLH-AMD Document 26 Filed 05/26/20 Page 18 of 22 PageID: 192



 1998) (quoting City of Chicago v. International College of

 Surgeons, 522 U.S. 156, 167 (1997)) (other citation omitted)

 (“The whole point of supplemental jurisdiction is to allow the

 district courts to exercise pendent jurisdiction over claims as

 to which original jurisdiction is lacking.”).          Section 1367(c)

 provides:

       (c) The district courts may decline to exercise
       supplemental jurisdiction over a claim under subsection (a)
       if—

             (1) the claim raises a novel or complex issue of State
             law,

             (2) the claim substantially predominates over the
             claim or claims over which the district court has
             original jurisdiction,

             (3) the district court has dismissed all claims over
             which it has original jurisdiction, or

             (4) in exceptional circumstances, there are other
             compelling reasons for declining jurisdiction.

 28 U.S.C. § 1367(c).      The Third Circuit “has made clear that,

 ‘where the claim over which the district court has original

 jurisdiction is dismissed before trial, the district court must

 decline to decide the pendant state claims unless considerations

 of judicial economy, convenience, and fairness to the parties

 provide an affirmative justification for doing so.’”           Jacobowitz

 v. M & T Mortg. Corp., 372 F. App’x 225, 228–29 (3d Cir. 2010)

 (quoting Borough of W. Mifflin v. Lancaster, 45 F.3d 780, 788

 (3d Cir. 1995) (emphasis in original)).


                                      18
Case 1:18-cv-11310-NLH-AMD Document 26 Filed 05/26/20 Page 19 of 22 PageID: 193



       The Court has dismissed all the claims over which it had

 original jurisdiction. 5     The only remaining claim is against

 Price, a state public defender, arising under state law for her

 representation of Plaintiff in a New Jersey state court, and

 this matter is in the earliest stages of litigation.           Therefore,

 there are no considerations of judicial economy, convenience,

 and fairness to the parties that provide an affirmative

 justification for retaining jurisdiction over the matter.

       Thus, the Court will decline to exercise supplemental

 jurisdiction over Plaintiff’s remaining state law claim under §

 1367(c)(2) and (3). 6    See, e.g., Stackhouse v. Lanigan, 2013 WL

 6145665, at *8 (D.N.J. 2013) (declining to continue exercising

 subject matter jurisdiction over the plaintiff’s state-law

 claims against his public defenders for “ineffective assistance

 of counsel” after the court had dismissed his federal claims);

 Luna v. Weiner, 2006 WL 1517747, at *6 (D.N.J. 2006) (declining

 to continue exercising subject matter jurisdiction over the

 plaintiff’s state-law claims against his attorney for

 “ineffective assistance of counsel,” “abandonment” and



 5 See, infra, Section C regarding Plaintiff’s failure to serve
 the other four defendants.
 6 As the Court previously noted, subject matter jurisdiction
 cannot be based on 28 U.S.C. § 1332(a) because Plaintiff and the
 individual defendants are all citizens of New Jersey. (Docket
 No. 9 at 9 n.7.)

                                      19
Case 1:18-cv-11310-NLH-AMD Document 26 Filed 05/26/20 Page 20 of 22 PageID: 194



 “negligence” after the court had dismissed his federal claims).

       C.      Plaintiff’s claims against Defendants Ubong Ackmen,
               Felecia Felder, William Harrison, and Luis Montoya

       Plaintiff’s claims against Defendants Ubong Ackmen, Felecia

 Felder, William Harrison, and Luis Montoya will be dismissed for

 Plaintiff’s failure to comply with Federal Civil Procedure Rule

 4(m).      Rule 4(m) provides, “If a defendant is not served within

 90 days after the complaint is filed, the court - on motion or

 on its own after notice to the plaintiff - must dismiss the

 action without prejudice against that defendant or order that

 service be made within a specified time.         But if the plaintiff

 shows good cause for the failure, the court must extend the time

 for service for an appropriate period.”         Fed. R. Civ. P. 4(m).

 Showing good cause “‘requires a demonstration of good faith on

 the part of the party seeking enlargement and some reasonable

 basis for noncompliance within the time specified by the rule.’”

 John Vorpahl v. The Kullman Law Firm, 2018 WL 813879, at *2

 (D.N.J. Feb. 8, 2018) (quoting Veal v. United States, 84 F.

 App'x 253, 256 (3d Cir. 2004)) (other citations omitted).

       Three factors are considered when determining whether good

 cause exists: “‘(1) reasonableness of plaintiff's efforts to

 serve, (2) prejudice to the defendant by lack of timely service,

 and (3) whether plaintiff moved for an enlargement of time to

 serve.’”      Id. (quoting MCI Telecommunications Corp. v.


                                      20
Case 1:18-cv-11310-NLH-AMD Document 26 Filed 05/26/20 Page 21 of 22 PageID: 195



 Teleconcepts, Inc., 71 F.3d 1086, 1097 (3d Cir. 1995)) (other

 citations omitted).      Even if a plaintiff fails to show good

 cause, however, the district court must still consider whether

 any additional factors warrant a discretionary extension of

 time.   Petrucelli v. Bohringer & Ratzinger, 46 F.3d 1298, 1307

 (3d Cir. 1995).

       Plaintiff has not provided the Court with any information

 as to why he has not served Defendants Ackmen, Felder, Harrison,

 and Montoya.    The Docket reflects that on March 19, 2019, the

 summonses were returned as unexecuted on these Defendants, and

 it does not appear that Plaintiff has made any further efforts

 to effect service on them. 7      Thus, Plaintiff’s lack of compliance

 with Rule 4(m) warrants the dismissal of his claims against

 Ubong Ackmen, Felecia Felder, William Harrison, and Luis Montoya

 without prejudice.




 7 When Plaintiff filed his complaint, he submitted an application
 to proceed without prepayment of fees (“in forma pauperis” or
 “IFP application”) under 28 U.S.C. § 1915, and his complaint was
 therefore subject to sua sponte screening by the Court, see 28
 U.S.C. § 1915(e)(2)(B). The Court granted Plaintiff’s IFP
 application (Docket No. 7), and ordered the Clerk to mail to
 Plaintiff a transmittal letter explaining the procedure for
 completing United States Marshal (“Marshal”) 285 Forms (“USM-285
 Forms”) (Docket No. 12). It appears that Plaintiff returned the
 285 Forms to the Marshal, who then attempted service, but the
 Marshal was unable to do so for the reasons indicated on the 285
 Forms, which was that none of these Defendants were currently
 employed by Public Defender’s Office. (Docket No. 17.)


                                      21
Case 1:18-cv-11310-NLH-AMD Document 26 Filed 05/26/20 Page 22 of 22 PageID: 196



                                 CONCLUSION

       For the reasons expressed above, Plaintiff’s constitutional

 claims against Fay and Price must be dismissed with prejudice. 8

 Plaintiff’s claims against Ackmen, Felder, Harrison, and Montoya

 must be dismissed without prejudice for his failure to timely

 effect service on them.      The Court will decline to exercise

 supplemental jurisdiction over Plaintiff’s sole remaining state

 law claim against Price and will dismiss that claim without

 prejudice.    An appropriate Order will be entered.


 Date: __May 26, 2020__                      s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.

 8 Even though the Third Circuit “supports the notion that in
 civil rights cases district courts must offer amendment -
 irrespective of whether it is requested - when dismissing a case
 for failure to state a claim,” the caveat to that notion is that
 leave to amend should not be provided “if doing so would be
 inequitable or futile.” Fletcher-Harlee Corp. v. Pote Concrete
 Contractors, Inc., 482 F.3d 247, 251 (3d Cir. 2007). It is
 evident that permitting Plaintiff to file an amended complaint
 to reassert his constitutional violation claims against Fay and
 Price would be futile. As a result, Plaintiff’s claims against
 these Defendants will be dismissed with prejudice. Fallon v.
 Mercy Catholic Medical Center of Southeastern Pennsylvania, 877
 F.3d 487, 494 (3d Cir. 2017) (upholding the district court’s
 dismissal of the plaintiff’s claims with prejudice and not
 providing the plaintiff with leave to amend because the
 plaintiff had not proposed any amendments that would cure the
 fundamental deficiency in his claims and it did not appear that
 he could do so); Yoder v. Morrow, 671 F. App’x 27, 29 (3d Cir.
 2016) (citing United States ex rel. Schumann v. Astrazeneca
 Pharm. L.P., 769 F.3d 837, 849 (3d Cir. 2014)) (agreeing with
 the district court that amendment of the complaint would be
 futile, and therefore finding that the district court did not
 err when it dismissed the complaint with prejudice).

                                      22
